Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 1 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 1 of 22

ORIGINAL adie Peale

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

emma _ - ~ — -_ x
INFORMATION
UNITED STATES OF AMERICA
L$ Cr. _ (WHP)
— 18CRIM 602
MICHAEL COHEN, :
Defendant. ; = ae
USI SN
DOCUMENT |
Sete ee eee ——E—_S T_T ELECTRONI LEY PILED ||
The United States Attorney charges: ipoC#: oe —||
ITATE FELED: it
Background I DATE} - I ‘AUG. 242018
The Defendant
a From in or about 2007 through in or about January

2017, MICHAEL COHEN, the defendant, was an attorney and employee
of a Manhattan-based real estate company (the “Company”). COHEN
held the title of “Executive Vice President” and “Special Counsel”

to the owner of the Company ("Individual-1”).

2. In or about January 2017, COHEN left the Company

and began holding himself out as the “personal attorney” to

Individual-1, who at that point had become the President of the

United States.

Bs In addition to working for and earning income from

the Company, at all times relevant to this Information, MICHAEL

COHEN, the defendant, owned taxi medallions in New York City and

Chicago worth millions of dollars. COHEN owned these taxi
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 2 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 2 of 22

medallions as investments and leased the medallions to operators
who paid COHEN a portion of the operating income.
Tax Evasion Scheme

4. Between tax years 2012 and 2016, MICHAEL COHEN, the
defendant, engaged in a scheme to evade income taxes by failing to
report more than $4 million in income, resulting in the avoidance
of taxes of more than $1.4 million due to the IRS.

5. In or about late 2013, MICHAEL COHEN, the
defendant, retained an accountant {“Accountant-1") for the purpose
of handling COHEN’s personal and entity tax returns. After being
retained, Accountant-1 filed amended 2011 and 2012 Form 1040 tax
returns for COHEN with the Internal Revenue Service t*IRS"). Bow
tax years 2013 through 2016, Accountant-1 prepared individual
returns for COHEN and returns for COHEN’s medallion and real estate
entities. To confirm he had reviewed and approved these returns,
both COHEN and his wife signed a Form 8879 for tax years 2013
through 2016, and filed manually for tax year 2012. Each Form
8879 contained an affirmation, “fu]nder penalties of perjury,”
that COHEN “examined a copy of (his] electronic individual Income
tax return and accompanying schedules and statements” and “to the
best of [his] knowledge and belief, it is true, correct, and

accurately lists all amounts and sources of income [COHEN] received

during the tax year.”

‘9
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 3 of 22

Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 3 of 22

S. Between 2012 and the end of 2016, MICHAEL COHEN,
the defendant, earned more than $2.4 million in income from a
series of personal loans made by COHEN to a taxi operator to whom
COHEN leased certain of his Chicago taxi medallions ("Taxi
Operator-1”"), none of which he disclosed to the IRS.

aie Specifically, in March 2012, pursuant to a loan
agreement, Taxi Operator-1 solicited a $2 million personal loan
from MICHAEL COHEN, the defendant, so that Taxi Operator-1 could
cover various personal and taxi business-related expenses. On
April 28, 2014, Taxi Operator-1 and his wife entered into a new
loan agreement with COHEN, increasing the $2 million loan, the
principal of which remained unpaid, to $5 million. Finally, in
2015, Taxi Operator-1 and his wife entered into an amended loan
agreement with COHEN, increasing the principal amount of the loan
to $6 million. Fach loan was interest-only, carried an interest
rate in excess of 12 percent, and was collateralized by either
Chicago taxi medallions or a property in Florida owned by Taxi
Operator-1 and his family. COHEN funded the majority of his loans
to Taxi Operator-1 from a line of credit with an interest rate of
less than 5 percent.

8. For each of the loans, at the direction of MICHAEL
COHEN, the defendant, Taxi Operator-1 made the interest payment

checks out to COHEN personally, and the checks were deposited in

3

4
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 4 of 22

Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 4 of 22

COHEN’s personal bank account, or an account in the name of his
wife. COHEN did not provide records that would have allowed
Accountant-1 to reasonably identify this income.

9. Pursuant to the terms of the loan agreements
between MICHAEL COHEN, the defendant, and Taxi Operator-1, COHEN
received more than $2.4 million in interest payments from Taxi
Operator-1 between 2012 and 2016, and reported none of that income
to the IRS. COHEN intended to hide the income from the IRS in
order to evade taxes.

10. As a further part of the scheme to evade paying
income taxes, MICHAEL COHEN, the defendant, also concealed more
than $1.3 million in income he received from another taxi operator
to whom COHEN leased certain of his New York medallions (*Taxi
Operator-2”). This income took two forms. First, COHEN did not
report the substantial majority of a bonus payment of at least
$870,000, which was made by Taxi Operator-2 in or about 2012 to
induce COHEN to allow Taxi Operator-2 to operate certain of COHEN’s
medallions. Second, between 2012 and 2016, COHEN concealed
substantial additional taxable income he received from Taxi
Operator-2's operation of certain of COHEN’s taxi medallions.

di. To ensure the concealment of this additional
operator income, MICHAEL COHEN, the defendant, arranged to receive

a portion of the medallion income personally, as opposed to having

4
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 5 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 5 of 22

the income paid to COHEN’s medallion entities. Paying the
medallion entities would have alerted Accountant-1, who prepared
the returns for those entities, to the existence of the income
such that it would have been included on COHEN’s tax returns.

12. As a further part of his scheme to evade taxes,
MICHAEL COHEN, the defendant, also hid the following additional
sources of income from Accountant-1 and the IRS:

a. A $100,000 payment received, in 2024, for
brokering the sale of a piece of property in a private aviation
community in Ocala, Florida.

b. Approximately $30,000 in profit made, in 2015,
for brokering the sale of a Birkin Bag, a highly coveted French
handbag that retails for between $11,900 to $300,000, depending on
the type of leather or animal skin used.

G. More than $200,000 in consulting income earned
in 2016 from an assisted living company purportedly for COHEN’s
“consulting” on real estate and other projects.

COUNTS 1 THROUGH 5
(Evasion of Assessment of Income Tax Liability)

The United States Attorney further charges:

13. The allegations contained in paragraphs 1 through

12 are repeated and realleged as though fully set forth herein.

8
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 6 of 22
Case 1:18-cr-00602-WHP Document 2. Filed 08/21/18 Page 6 of 22

14. From on or about January 1 of each of the calendar
years set forth below, through the present, in the Southern
District of New York and elsewhere, MICHAEL COHEN, the defendant,
who during each calendar year set forth below was Married, did
willfully and knowingly attempt to evade and defeat a substantial
part of the income tax due and owing by COHEN and his wife to the
United States by various means, including by committing and causing
to be committed the following affirmative acts, among others:
preparing and causing to be prepared, signing and causing to be
Signed, and filing and causing to be filed with the IRS, in or
about the month of April of each said Calendar year, a U.S.
Individual Income Tax Return, Form 1040, for each of the calendar
years set forth below, on behalf of himself and his wife, which

falsely omitted substantial amounts of income in or about the years

listed below.

 

 

 

 

 

 

 

Count Tax Year Unreported Income Tax Loss
aL 2012 $893,750 $192,188
2 SU LS $499,400 $299,229
3 2014 $670,667 $232,883
4 2015 $969,616 B75, 290
5 2016 $1,100,618 $395,615

 

 

 

 

 

(Title 26, United States Code, Section 7201.)
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 7 of 22

Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 7 of 22

False Statements to a Bank

The United States Attorney further charges:

15. In or about 2010, MICHAEL COHEN, the defendant,
through companies he controlled, executed a $6.4 million
promissory note with a bank (*“Bank-1"), collateralized by COHEN’s
taxi medallions and personally guaranteed by COHEN. A year later,
in 2011, COHEN personally obtained a $6 million line of credit
from Bank-1 (the “Line of Credit”), also collateralized by his
taxi medallions. By February 2013, COHEN had increased the Line
of Credit from $6 million to $14 million, thereby increasing
COHEN’s personal medallion liabilities at Bank-1 to more than $20
million.

16. In or about November 2014, MICHAEL COHEN, the
defendant, refinanced his medallion debt at Bank-1 with another
bank (*“Bank-2”), which shared the debt with a New York-based credit
union (the “Credit Union”). The transaction was structured as a
package of individual loans to the entities that owned COHEN’s New
York medallions, personally guaranteed by COHEN. Following the
loans’ closing, COHEN’s medallion debt at Bank-1 was paid off with
funds from Bank-2 and the Credit Union, and the Line of Credit
with Bank-1 was closed.

17. In or about 2013, in connection with a successful

application for a mortgage from another Bank (“Bank-3”) for his
7
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 8 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 8 of 22

Park Avenue condominium (the “2013 Application”), MICHAEL COHEN,
the defendant, disclosed only the $6.4 million medallion loan he
had with Bank-1 at the time. As noted above, COHEN also had a
larger, $14 million Line of Credit with Bank-1 secured by his
medallions, which COHEN did not disclose in the 2013 Application.

18. Im or around February 2015, MICHAEL COHEN, the
defendant, in an attempt to secure financing from Bank-3 to
purchase a summer home for approximately $8.5 million, again
concealed the $14 million Line of Credit. Specifically, in
connection with this proposed transaction, Bank-3 obtained a 2014
personal financial statement COHEN had provided to Bank-2 while
refinancing his medallion debt. Bank-3 questioned COHEN about the
$14 million Line of Credit reflected on that personal financial
Statement, because COHEN had omitted that debt from the 2013
Application to Bank-3. COHEN misled Bank-3, stating, in
substance, that the $14 million Line of Credit was undrawn and
that he would close it. In truth and in fact, COHEN had
effectively overdrawn the Line of Credit, having swapped it out
for a fully drawn, larger group of loans shared by Bank-2 and the
Credit Union upon refinancing his medallion debt. When Bank-3
informed COHEN that it would only provide financing if COHEN closed

the Line of Credit, COHEN lied again, misleadingly stating in an

b-§
Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 9 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 9 of 22

email: “The medallion line was closed in the middle of November
2014 .*

19. In or around December 2015, MICHAEL COHEN, the
defendant, contacted Bank-3 to apply for a home equity line of
eredit (“HELOC”), In so doing, COHEN again significantly
understated his medallion debt.

20. Specifically, in the HELOC application, MICHAEL
COHEN, the defendant, together with his wife, represented a
positive net worth of more than $40 million, again omitting the
$14 million in medallion debt with Bank-2 and the Credit Union.
Because COHEN had previously confirmed in writing to Bank-3 that
the $14 million Line of Credit had been closed, Bank-3 had no
reason to question COHEN about the omission of this liability on
the HELOC application. In addition, in seeking the HELOC, COHEN
substantially and materially understated his monthly expenses to
Bank-3 by omitting at least $70,000 in monthly interest payments
due to Bank-2 on the true amount of his medallion debt.

21. In or about April 2016, Bank-3 approved MICHAEL
COHEN, the defendant, for a $500,000 HELOC. By fraudulently
concealing truthful information about his financial condition,

MICHAEL COHEN, the defendant, obtained a HELOC that Bank-3 would

otherwise not have approved.

4-4
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 10 of 22
Case 1:18-cr-00602-WHP Document2 Filed 08/21/18 Page 10 of 22

COUNT 6
(False Statements to a Bank)

The United States Attorney further charges:

22. The allegations contained in paragraphs 1 through
3 and 15 through 21 are repeated and realleged as though fully set
forth herein.

23. From at least in or about December 2015 through at
least in or about April 2016, in the Southern District of New York
and elsewhere, MICHAET, COHEN, the defendant, Willfully and
knowingly made false statements for the purpose of influencing the
action of a financial institution, as defined in Title 18, United
States Code, Section 20, upon an application, advance, discount,
purchase, purchase agreement, repurchase agreement, commitment,
loan, or insurance agreement or application for insurance or a
guarantee, or any change or extension of any of the same, by
renewal, deferment of action or otherwise, or the acceptance,
release, or substitution of security therefore, to wit, in
connection with an application for a home equity line of credit,
COHEN made false statements to Bank-3 about his true financial
condition, including about debts for which he was personally
liable, and about his cash flow.

(Title 18, United States Code, Sections 1014 and Bo)

10

lo
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 11 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 11 of 22

Campaign Finance Violations

The United States Attorney further charges:

24. The Federal Election Campaign Act of 1971, as
amended, Title 52, United States Code, Section 30101, et seq.,
{the “Election Act”), regulates the influence of money on politics.
At all times relevant to the Information, the Election Act set
forth the following limitations, prohibitions, and reporting
requirements, which were applicable to MICHAEL COHEN, the
defendant, Individual-i, and his campaign:

a. Individual contributions to any presidential
candidate, including expenditures coordinated with a candidate or
his political committee, were limited to $2,700 per election, and
presidential candidates and their committees were prohibited from
accepting contributions from individuals in excess of this limit.

Lom Corporations were prohibited from making
contributions directly to presidential candidates, including
expenditures coordinated with candidates or their committees, and
candidates were prohibited from accepting corporate contributions.

25. On or about June 16, 2015, Individual-1 began his
presidential campaign. While MICHAEL COHEN, the defendant,
continued to work at the Company and did not have a formal title
with the campaign, he had a campaign email address and, at various

times, advised the campaign, including on matters of interest to

Se
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 12 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 12 of 22

the press, and made televised and media appearances on behalf of

the campaign.

26. At all times relevant to this Information,
Corporation-1 was a media company that owns, among other things,
a popular tabloid magazine (“Magazine-1”").

27. In or about August 2015, the Chairman and Chief
Executive of Corporation-1 (“Chairman-1"), in coordination with
MICHAEL COHEN, the defendant, and one or more members of the
campaign, offered to help deal with negative stories about
Individual-l‘s relationships with women by, among other things,
assisting the campaign in identifying such stories so they could
be purchased and their publication avoided. Chairman-1 agreed to
keep COHEN apprised of any such negative stories.

28. Consistent with the agreement described above,
Corporation-1 advised MICHAEL COHEN, the defendant, of negative
stories during the course of the Campaign, and COHEN, with the
assistance of Corporation-1, was able to arrange for the purchase
of two stories so as to Suppress them and prevent them from
influencing the election.

29. First, in or about June 2016, a model and actress
(“Woman-1") began attempting to sell her story of her alleged
extramarital affair with Individual-1 that had taken place in 2006

and 2007, knowing the story would be of considerable value because

Le
 

Case 1:18-cr-00602-WHP Document 51-2 Filed 12/11/19 Page 13 of 22

Case 1:18-cr-00602-WHP Document2 Filed 08/21/18 Page 13 of 22

ef the election. Woman-1 retained an attorney (“*Attorney-1"), who
in turn contacted the editor-in-chief of Magazine-1 (“Editor-1”),
and offered to sell Woman-1’s story to Magazine-1. Chairman-1 and
Editor-1 informed MICHAEL COHEN, the defendant, of the story. At
COHEN’s urging and subject to COHEN’s promise that Corporation-1
would be reimbursed, Editor-1 ultimately began negotiating for the
purchase of the story.

30. On or about August 5, 2016, Corporation-1 entered
into an agreement with Woman-1 to acquire her “limited life rights’
to the story of her relationship with “any then-married man,” in
exchange for $150,000 and a commitment to feature her on two
magazine covers and publish over one hundred magazine articles
authored by her. Despite the cover and article features to the
agreement, its principal purpose, as understood by those involved,
including MICHAEL COHEN, the defendant, was to suppress Woman-1’s
story so as to prevent it from influencing the election.

31. Between in or about late August 2016 and September
2016, MICHAEL COHEN, the defendant, agreed with Chairman-1 to
assign the rights to the non-disclosure portion of Corporation-
1l’s agreement with Woman-1 to COHEN for $125,000. COHEN
incorporated a shell entity called “Resolution Consultants LLC”
for use in the transaction. Both Chairman-1 and COHEN ultimately

signed the agreement, ana a consultant for Corporation-1, using

13
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 14 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 14 of 22

his own shell entity, provided COHEN with an invoice for the
payment of $125,000. However, in or about early October 2016,
after the assignment agreement was signed but before COHEN had
paid the $125,000, Chairman-1 contacted COHEN and told him, in
substance, that the deal was off and that COHEN should tear up the
assignment agreement. COHEN did not tear up the agreement, which
was later found during a judicially authorized search of his
office,

32. Second, on or about October 8, 2016, an agent for
an adult film actress (*“wWoman-2”)- informed Editor-1 that Woman-2
was willing to make public statements and confirm on the record
her alleged past affair with Individual-1. Chairman-i and Editor-
i then contacted MICHAEL COHEN, the defendant, and put him in touch
with Attorney-1, who was also representing Woman-2. Over the
course of the next few days, COHEN negotiated a $130,000 agreement
with Attorney-1 to himself purchase Woman-2‘s silence, and
received a signed confidential settlement agreement and a separate
side letter agreement from Attorney-1.

33. MICHAEL COHEN, the defendant, did not immediately
execute the agreement, nor did he pay Woman-2. On the evening of
October 25, 2016, with no deal with Woman-2 finalized, Attorney-1
told Editor-1 that Woman-2 was close to completing a deal with

another outlet to make her story public. Editor-1, in turn, texted

14
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 15 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 15 of 22

MICHAEL COHEN, the defendant, that ‘{wle have to coordinate
something on the matter [Attorney-1 is] calling you about or it
could look awfully bad for everyone.” Chairman-1 and Editor-1
then called COHEN through an encrypted telephone application.
COHEN agreed to make the payment, and then called Attorney-1 to
finalize the deal.

34. The next day, on Getckex 26, 2016, MICHAEL COHEN,
the defendant, emailed an incorporating service to obtain the
corporate formation documents for another shell corporation,
Essential Consultants LLC, which COHEN had incorporated a few days
prior. Later that afternoon, COHEN drew down $131,000 from the
fraudulently obtained HELOC, discussed above in paragraphs 19
through 21, and requested that it be deposited into a bank account
COHEN had just opened in the name of Essential Consultants. The
next morning, on October 27, 2016, COHEN went to Bank-3 and wired
approximately $130,000 from Essential Consultants to Attorney-1.
On the bank form to complete the wire, COHEN falsely indicated
that the “purpose of wire being sent” was “retainer.” On or about
November i, 2016, COHEN received from Attorney-1 copies of the
final, signed confidential settlement agreement and side letter
agreement.

35. MICHAEL COHEN, the defendant, caused and made the

payments described herein in order to influence the 2016

LS
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 16 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 16 of 22

presidential election. In so doing, he coordinated with one or
more members of the campaign, including through meetings and phone
calls, about the fact, Nature, and timing of the payments.

36. As a result of the payments solicited and made by
MICHAEL COHEN, the defendant, neither Woman-1 nor Woman-2 spoke to
the press prior to the election.

37. In or about January 2017, MICHAEL COHEN, the
defendant, in seeking reimbursement for election-related expenses,
presented executives of the Company with a copy of a bank statement
from the Essential Consultants bank account, which reflected the
$130,000 payment COHEN had made to the bank account of Attorney-1
in order to keep Woman-2 Silent in advance of the election, plus
a $35 wire fee, adding, in handwriting, an additional *S50 000.
The $50,000 represented a claimed payment for “tech services,”
which in fact related to work COHEN had solicited from a technology
company during and in connection with the campaign. COHEN added
these amounts to a sum of $180,035. After receiving this document,
executives of the Company “grossed up” for tax purposes COHEN’s
requested reimbursement of $180,000 to $360,000, and then added a
bonus of $60,000 so that COHEN would be paid $420,000 in total.
Executives of the Company also determined that the $420,000 would

be paid to COHEN in monthly amounts of $35,000 over the course of

16

Pee |
 

Case 1:18-cr-00602-WHP Document 51-2 Filed 12/11/19 Page 17 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 17 of 22

twelve months, and that COHEN should send invoices for these
payments.

38. On or about February 14, 2017, MICHAEL COHEN, the
defendant, sent an executive of the Company (“Executive-1”) the
first of his monthly invoices, requesting “[{pJursuant to {a]
retainer agreement, ... payment for services rendered for the
months of January and February, 2017." The invoice listed $35,000
for each of those two months. Executive-1 forwarded the invoice
to another executive of the Company (“Executive-2”) the same day
by email, and it was approved. Executive-1 forwarded that email
to another employee at the Company, stating: “Please pay from the
Trust. Post to legal expenses. Put ‘retainer for the months of
January and February 2017’ in the description.”

39. Throughout 2017, MICHAFT, COHEN, the defendant, sent

to one or more representatives of the Company monthly invoices,
which stated, “Pursuant to the retainer agreement, kindly remit
payment for services rendered for” the relevant month in 2017, anda
sought $35,000 per month. The Company accounted for these
payments as legal expenses. In truth and in fact, there was no
such retainer agreement, and the monthly invoices COHEN submitted

were not in connection with any legal services he had provided in

2017,

L7
 

Case 1:18-cr-00602-WHP Document 51-2 Filed 12/11/19 Page 18 of 22
Case 1:18-cr-O0602-WHP Document 2 Filed 08/21/18 Page 18 of 22

40. During 2017, pursuant to the invoices described
above, MICHAEL COHEN, the defendant, received monthly $35,000
reimbursement checks, totaling $420,000.

COUNT 7
(Causing an Unlawful Corporate Contribution)

The United States Attorney further charges:

41. The allegations contained in paragraphs 1 through
3, and 24 through 40 are repeated and realleged as though fully
set forth herein.

42. From in or about June 2016, up to and including in
or about October 2016, in the Southern District of New York and
elsewhere, MICHAEL COHEN, the defendant, knowingly and willfully
caused a corporation to make a contribution and expenditure,
aggregating $25,000 and more during the 2016 calendar year, to the
campaign of a candidate for President of the United States, to
wit, COHEN caused Corporation-1 to make and advance a $150,000
payment to Woman-1, including through the promise of
reimbursement, so as to ensure that Woman-1 did not publicize
damaging allegations before the 2016 presidential election and
thereby influence that election.

(Title 52, United States Code, Sections 30118(a) and
30109(d) (1) (A), and Title 18, United States Code, Section 2 (BY 3

18
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 19 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 19 of 22

COUNT §
(Excessive Campaign Contribution)

The United States Attorney further charges:

43. The allegations contained in paragraphs 1 through
3, and 24 through 40 are repeated and realleged as though fully
set forth herein.

44. On or about October 27, 2016, in the Southern
District of New York and elsewhere, MICHAEL COHEN, the defendant,
knowingly and willfully made and caused to be made a contribution
to Individual-1, a candidate for Federal office, and his authorized
political committee in excess of the limits of the Election Act,
which aggregated $25,000 and more in calendar year 2016, and did
so by making and causing to be made an expenditure, in cooperation,
consultation, and concert with, and at the request and suggestion
of one or more members of the campaign, to wit, COHEN made a
$130,000 payment to Woman-2 to ensure that she did not publicize

damaging allegations before the 2016 presidential election and

thereby influence that election.

(Title 52, United States Code, Sections 30116 (a) (1) (A),
30116(a)(7), and 30109 (da) (1) (A), and Title 18, United States
Code, Section 2(b).)

Lg

014
 

Case 1:18-cr-00602-WHP Document 51-2 Filed 12/11/19 Page 20 of 22

Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 20 of 22

45,

FORFEITURE ALLEGATION

As a result of committing the offense alleged in

Count Six of this Information, MICHAEL COHEN, the defendant, shall

forfeit to the

United States, pursuant to Title 18, United States

Code, Section 982(a)(2) (A), any property constituting or derived

from proceeds obtained directly or indirectly as a result of the

commission of said offense.

46.

as a result of

a.

Substitute Assets Provision
If any of the above-described forfeitable property,
any act or omission of the defendant:

cannot be located upon the exercise of due
diligence;

has been transferred or sold to, or deposited with,
a third person;

has been placed beyond the jurisdiction of the
Court:

has been substantially diminished in value; or

has been commingled with other property which
cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p) and Title 28, United States Code,

20

de
 

Case 1:18-cr-O0602-WHP Document 51-2 Filed 12/11/19 Page 21 of 22
Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 21 of 22

Section 246l(c), to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.
(Title 18, United States Code, Section 982;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

ls. Sek k 3S PY. |

ROBERT KHUZAMI-”
Acting United States Attorney

21

2-Y\
 

Case 1:18-cr-00602-WHP Document 51-2 Filed 12/11/19 Page 22 of 22

Case 1:18-cr-00602-WHP Document 2 Filed 08/21/18 Page 22 of 22

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— wv. i
MICHAEL COHEN,

Defendant.

 

INFORMATION

18 Cr. __ (WHP)

ROBERT KHUZAMI
Acting United States Attorney

 

tae
